In the Supreme Court of Georgia



                                             Decided: May 9, 2016


           S15G1621. WYCHE v. GEORGIA DEPARTMENT OF
                       TRANSPORTATION.

      PER CURIAM.

      We issued a writ of certiorari to review the decision of the Court of

Appeals in this case, see Georgia Dept. of Transp. v. Wyche, 332 Ga. App. 596

(774 SE2d 169) (2015), and we directed the parties to submit briefs upon the

following question:

      Did the Court of Appeals properly find that the plaintiff’s
      negligence claims against the Department of Transportation fell
      within the inspections and/or licensing exceptions to the Georgia
      Tort Claims Act’s waiver of sovereign immunity, see OCGA § 50-
      21-24 (8) and (9)?

After briefing and oral argument, however, the parties reached a settlement, and

the parties now have filed a “motion to voluntarily dismiss appeal.” Construing

the motion as a motion to vacate the writ of certiorari and withdraw the petition

for a writ of certiorari, we grant the motion, vacate the writ of certiorari in this

case, and allow the petition to be withdrawn.

      Writ of certiorari vacated. All the Justices concur.